DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 06/06/2022. Claims 1-4 and 6-11 are pending, and likewise, Claims 1-4 and 6-11 have been examined.

Response to Amendment
Amendment filed 06/06/2022 has been considered by examiner. Claim rejections for claims 6, 9 and 11, under 35 U.S.C. 112 have been withdrawn. Priority under 35 U.S.C. 119 has now been acknowledged in form PTO-37.

Response to Arguments
Applicant’s arguments, see Remarks filed 06/06/2022, with respect to Claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of Claims 1-4, and 6-11, under 35 U.S.C. 103, have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Claim 1 recites “ wherein:BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/875,636Docket No.: 0373-0513PUS1Reply dated June 6, 2022Page 3 of 11 Reply to Office Action of March 15, 2022step a) includes obtaining at least one positive rationale vector group for the positive rationale included in the labeled natural language text file and at least one negative rationale vector group for the negative rationale included in the labeled natural language text file; and step b) includes constructing the first effective vector group for the labeled natural language text file by connecting the at least one positive rationale vector group and the at least one negative rationale vector group using the first order”. This limitation is allowable over prior art of record, alone or in combination.

Regarding Claims 2-4, and 6-11:
Claims 2-4, and 6-11 are allowable as they are dependent on Claim 1, which contains allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lev Tov et al. (US 20200159826 A1)
Sentiment analysis with tokens associated with positive or negative sentiment.
Badenes (US 20180232358 A1)
Analyzing sentiment of judges on Judicial decisions.
Brun et al. (US 9633007 B1)
Sentiment analysis using aspects in the text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658